—Order, Supreme Court, New York County (Herbert Altman, J.), entered July 10, 1995, which granted defendant’s motion to suppress physical evidence and statements, and dismissed the indictment against defendant, unanimously affirmed.
According due deference to the hearing court’s findings of fact and credibility (People v Rivera, 121 AD2d 166, affd 68 NY2d 786), the circumstances surrounding the police approach to defendant did not give rise to a founded suspicion that criminality was afoot, rendering the police common-law inquiry unlawful (People v Hollman, 79 NY2d 181, 185). Thus, the hearing court properly suppressed physical evidence and statements as the tainted fruit of the unlawful police procedure (Wong Sun v United States, 371 US 471). Concur—Murphy, P. J., Rubin, Ross, Williams and Andrias, JJ.